EXECUTION VERSION

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of February 23,
2015, among Syniverse Corporation, a Delaware corporation (“Syniverse” and,
together with any Subsidiaries and Affiliates as may employ Executive from time
to time, and any successor(s) thereto, the “Company”) and Stephen C. Gray
(“Executive”).
WHEREAS, the services of Executive and his managerial and professional
experience are of value to the Company;
WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer upon the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement. The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on February 25, 2015 (the “Start Date”)
and ending on the third (3rd) anniversary thereof, unless earlier terminated as
provided in Section 4. The employment term hereunder shall be automatically
renewed for successive one-year periods (each an “Extension Term” and together
with the Initial Term, the “Employment Period”), unless either party hereto
gives written notice of non-renewal to the other no later than ninety (90) days
prior to the expiration of the Initial Term or any Extension Term, as
applicable.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall serve as President and
Chief Executive Officer of Syniverse and Syniverse Holdings, Inc., and shall
have the normal duties, responsibilities, functions and authority of such
position, subject to the power and authority of the Board of Directors of
Syniverse (the “Board”) to expand or limit such duties, responsibilities,
functions and authority and the power and authority of the Board (and the boards
of directors of any Subsidiaries or Affiliates of Syniverse that may employ
Executive from time to time, as applicable) to overrule actions of officers of
the Company; provided that such permitted limitations may, nevertheless,
constitute “Good Reason” under Section 8. During the Employment Period,
Executive shall render such administrative, financial and other executive and
managerial services to the Company and its Affiliates which are consistent with
Executive’s position (including service as an officer or director of any such
Affiliate) as the Board may from time to time direct. In addition, during the
Employment Period, the Company shall take all necessary actions to nominate and
cause the election of Executive to the Board and board of directors of Syniverse
Holdings, Inc. in accordance with (and subject to) Section 2(c).
(b)    During the Employment Period, Executive shall report to the Board and
shall devote his best efforts and his full business time and attention (except
for permitted vacation








--------------------------------------------------------------------------------




periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its Affiliates. Executive shall perform his
duties, responsibilities and functions to the Company and its Affiliates
hereunder to the best of his abilities in a diligent, trustworthy, professional
and efficient manner and shall comply with the Company’s and its Affiliates’
policies and procedures in all material respects. In performing his duties and
exercising his authority under the Agreement, Executive shall develop, support
and implement the business and strategic plans approved from time to time by the
Board. During the Employment Period, Executive shall not accept other
employment, serve as an officer or director of, or otherwise perform services
for compensation for, any other entity without the prior written consent of the
Board; provided that Executive may serve as an officer or director of or
otherwise participate in purely educational, welfare, social, religious and
civic organizations so long as such activities do not interfere with Executive’s
employment hereunder. The Company and Executive agree that during the Employment
Period (i) Executive’s principal location of employment with the Company shall
be determined by the Board in consultation with Executive and (ii) Executive
shall work at such locations as may be necessary or appropriate from time to
time to fulfill his duties for the Company and its Affiliates under this
Agreement or otherwise (including, without limitation, at the Company’s
headquarters in Tampa, Florida).
(c) With respect to all regular elections of the Board and the board of
directors of Syniverse Holdings, Inc. during the Employment Period, the Company
shall use its reasonable efforts to nominate and cause the election of,
Executive to serve as a member of the Board and the board of directors of
Syniverse Holdings, Inc. During the duration of the Employment Period, the
Company shall ensure that Executive is the most senior and chief executive
officer of the Company and reports only to the Board and the board of directors
of Syniverse Holdings, Inc. Upon the termination of the Employment Period,
Executive shall resign as a member of the Board, the board of directors of
Syniverse Holdings, Inc. and all other governing bodies of the Company and its
Affiliates, as the case may be.
3.    Compensation and Benefits.
(a)    During the Employment Period, Executive’s base salary shall be Seven
Hundred Fifty Thousand Dollars ($750,000) per annum (as increased from time to
time as provided below, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). The Board or the Compensation Committee
thereof (either such entity, the “Compensation Committee”) shall review the Base
Salary each year during the Employment Period, and Executive may receive
increases (but no decreases) in his Base Salary from time to time, based upon
his performance, subject to approval of the Compensation Committee. In addition,
during the Employment Period, Executive shall be entitled to participate in the
Company’s employee benefit programs for which other senior executive employees
of the Company are generally eligible. The Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any time.
(b)    In addition to Base Salary, Executive will have an opportunity to earn a
cash bonus (the “Annual Bonus”) each calendar year ending during the Employment
Period,

2







--------------------------------------------------------------------------------




commencing with calendar year 2015, as determined by the Compensation Committee,
with a target annual bonus equal to one-hundred percent (100%) of Executive’s
Base Salary (the “Target Bonus”) and a maximum annual bonus equal to one-hundred
fifty percent (150%) of Executive’s Base Salary with respect to each calendar
year during the Employment Period, based upon the achievement with respect to
any calendar year of performance objectives as approved by the Compensation
Committee (the “Bonus Objectives”). The Bonus Objectives will be financial
and/or other objective targets that the Compensation Committee reasonably
believes are reasonably attainable at the time that they are set. Such bonus
amounts, if any, shall be payable within 100 days following the end of each
calendar year at such time as other executive officer bonuses are paid and,
except as otherwise provided in Section 4, so long as Executive remains in the
employ of the Company on December 31 of such calendar year.
(c)    On the Start Date, the Company shall pay Executive a lump signing bonus
in an amount equal to $1,300,000; provided that if, prior to the first
anniversary of the Start Date, Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason, Executive shall, within
10 days following termination, pay the Company an amount equal to the product of
(i) $1,300,000 and (ii) a fraction, the numerator of which is the excess of (A)
365 over (B) the number of days of employment of Executive from the Start Date
through the date of termination, and the denominator of which is 365. The
Company shall be entitled, in its discretion, to reduce any payments otherwise
due to Executive in exchange for a reduction (on a dollar-for-dollar basis) in
the amount of the payment from Executive pursuant to this Section 3(c), to the
extent such reduction would not result in penalty tax or other violation of
Section 409A (as defined below).
(d)    Equity Awards.
(i)    On the Start Date, Syniverse shall grant Executive 700,000 restricted
stock units (the “RSUs”) under the 2011 Equity Plan of Syniverse Corporation, as
it may be amended from time to time (the “2011 Equity Plan”), and an award
agreement thereunder. Subject to Executive’s continued employment through the
applicable vesting date, a percentage of the RSUs shall vest on the dates set
forth below and shall thereupon be settled in shares of common stock of
Syniverse, par value $0.01 (“Common Stock”), in accordance with the applicable
award agreement:
Vesting Date
Percentage of RSUs Vesting
February 25, 2016
40%
February 25, 2017
35%
February 25, 2018
25%



(ii)    On the Start Date, Syniverse shall grant Executive an option (the
“Option”) to purchase 1,500,000 shares of Common Stock under 2011 Equity Plan
and an award agreement thereunder. The exercise price per share subject to the
Option shall equal the fair market value of a share of Common Stock on the date
of grant, which, as of the date hereof, equals $11.25. Subject to Executive’s
continued employment through the applicable vesting

3







--------------------------------------------------------------------------------




date, the Option shall vest and become exercisable with respect to twenty-five
percent (25%) of the shares subject thereto on each of February 25, 2016, 2017,
2018 and 2019.
(iii)    Notwithstanding anything to the contrary in this Agreement or any award
agreement with respect to the RSUs or the Option, subject to Executive’s
continued employment for the period beginning on the Start Date and ending on
the date of the consummation of a Change in Control, any equity awards
(including, without limitation, the RSUs and the Option) granted to Executive
under the 2011 Equity Plan (or any successor thereto) that have not otherwise
vested prior to such Change in Control shall become vested immediately prior to
such Change in Control (and subject to the consummation of such Change in
Control).
(e)    During the Employment Period, the Company shall reimburse Executive for
all reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.
(f)    All amounts payable to Executive as compensation hereunder, including,
without limitation, any equity awards issued to Executive, shall be subject to
all required and customary withholding by the Company as provided in Section 18
herein.
(g)    During the Employment Period, the Company shall pay (or, to the extent
Executive pays, reimburse Executive for) the actual cost of use of a private jet
for Executive’s travel to Tampa, Florida (“NetJets” or equivalent), to the
extent necessary or appropriate to conduct the Company’s business, and
consistent with the permitted use during Executive’s employment by the Company
prior to the Start Date. Such payments or reimbursements shall be subject to
receipt by the Company of appropriate written documentation thereof and any
applicable Company reimbursement policy and, to the extent any payment or
reimbursement under this Section 3(g) is reasonably determined by the Company to
be taxable to Executive, Executive will be entitled to receive a tax gross-up
payment from the Company with respect to such taxable payment or reimbursement.
4.    Termination. Subject to Section 25:
(a)    Executive’s employment with the Company may be terminated for Cause at
any time by resolution approved by no less than a majority of the members of the
Board; provided that, to the extent the underlying reasons for Cause are
curable, as determined by the Board in its good faith discretion, no termination
for Cause shall be treated as such until the 30th day following the date on
which the Company has provided notice to Executive of the Board’s decision to
terminate Executive for Cause (such notice to include reasons for the Board’s
decision) and within such 30-day period Executive is provided a reasonable
opportunity to address the Board and to cure the underlying reasons for the
Cause termination; provided, further, that the Company reserves the right to
require that Executive not report to work or otherwise perform any duties during
such 30-day period. Upon such a termination, the Company shall have no
obligation to Executive other than the payment of Executive’s earned and unpaid
compensation to the effective date of such termination and as provided in
Section 4(g).

4







--------------------------------------------------------------------------------




(b)    If during the Employment Period, Executive shall become ill, mentally or
physically disabled, or otherwise incapacitated so as to be unable regularly to
perform the duties of his position for a period in excess of ninety (90)
consecutive days or more than one hundred twenty (120) days in any consecutive
twelve (12) month period (“Permanent Disability”), then the Company shall have
the right to terminate Executive’s employment with the Company upon written
notice to Executive. In the event of Executive’s death or in the event the
Company terminates Executive’s employment as a result of his Permanent
Disability, Executive or Executive’s estate shall be entitled to the accelerated
vesting of the RSUs and the Option pursuant to Section 4(d)(iv) through 4(d)(vi)
that he would have been entitled to receive if Executive’s employment had been
terminated by the Company without Cause (subject to the provisos and conditions
set forth therein); provided, however, that, except as provided in Sections
4(d)(iv) through 4(d)(vi) and 4(g), the Company shall have no other obligation
to Executive or Executive’s estate pursuant to this Agreement in the event of
Executive’s death or in the event that Executive’s employment with the Company
is terminated as a result of his Permanent Disability.
(c)    Executive may voluntarily resign from his employment with the Company
without Good Reason (including, without limitation, due to Executive’s
non-renewal of this Agreement pursuant to Section 1), provided that Executive
shall provide the Company with ninety (90) days advance written notice (which
notice requirement may be waived, in whole or in part, by the Company in its
sole discretion) of his intent to terminate. Upon such a termination, the
Company shall have no obligation other than the payment of Executive’s earned
but unpaid compensation to the effective date of such termination and as
provided in Section 4(g).
(d)    Executive’s employment with the Company may be terminated at any time by
the Company without Cause. If the Company terminates Executive’s employment
without Cause or purportedly for Cause but without complying with the provisions
of Section 4(a), the Company shall have the following obligations to Executive
(but excluding any other obligation, except as provided in Section 4(g), to
Executive pursuant to this Agreement):
(i)    The continuation of his Base Salary, as severance, payable in accordance
with the Company’s general payroll practices (in effect from time to time) for a
period commencing on the date of termination and ending one year from the date
of termination;
(ii)    Executive shall be entitled to receive any unpaid Annual Bonus for the
previous fiscal year and an amount equal to the Target Bonus (i.e., 100% of his
current Base Salary) for the then current fiscal year (regardless of Company
performance), such unpaid Annual Bonus to be paid at such times as it would be
payable if Executive’s employment had not been terminated and such amount equal
to the Target Bonus for the then current fiscal year to be paid at such times as
the Annual Bonus for the then current fiscal year would be payable had
Executive’s employment not terminated;
(iii)    If Executive makes a timely election for continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the group health plans provided to Executive at the time of such
termination (the “Welfare Plans”), the Company shall pay that portion of the
COBRA premium that the Company pays for

5







--------------------------------------------------------------------------------




other senior executive employees with the same coverage for the shorter of (A)
twelve (12) months and (B) the period that Executive is eligible for COBRA
continuation coverage;
(iv)    With respect to the RSUs, notwithstanding anything to the contrary in
the award agreement related thereto, if such termination of Executive’s
employment occurs during (A) the period beginning on the Start Date and ending
on February 25, 2016, forty percent (40%) of the RSUs shall automatically become
vested (to the extent not otherwise then vested) and be settled in accordance
with their terms; (B) the period beginning on February 26, 2016 and ending on
February 25, 2017, seventy five percent (75%) of the RSUs shall automatically
become vested (to the extent not otherwise then vested) and be settled in
accordance with their terms; and (C) the period beginning on February 26, 2017
and ending on February 25, 2018, one hundred percent (100%) of the RSUs shall
automatically become vested (to the extent not otherwise then vested) and be
settled in accordance with their terms. For the avoidance of doubt, the
percentage of the RSUs that will become vested pursuant to this Section 4(d)(iv)
shall equal the additional percentage of the RSUs that would have otherwise
become vested had Executive remained employed by the Company through the vesting
date next following the date of termination;
(v)    With respect to the Option, notwithstanding anything to the contrary in
the award agreement related thereto, if such termination of Executive’s
employment occurs during (A) the period beginning on the Start Date and ending
on February 25, 2016, twenty-five percent (25%) of the Option shall
automatically become vested and exercisable (to the extent not otherwise then
exercisable); (B) the period beginning on February 26, 2016 and ending on
February 25, 2017, fifty percent (50%) of the Option shall automatically become
vested and exercisable (to the extent not otherwise then exercisable); (C) the
period beginning on February 26, 2017 and ending on February 25, 2018,
seventy-five percent (75%) of the Option shall automatically become vested and
exercisable (to the extent not otherwise then exercisable), and (D) the period
beginning on February 26, 2018 and ending on February 25, 2019, one hundred
percent (100%) of the Option shall automatically become vested and exercisable
in full. For the avoidance of doubt, the percentage of the Option that will
become vested and exercisable pursuant to this Section 4(d)(v) shall equal the
additional percentage of the Option that would have otherwise become vested and
exercisable had Executive remained employed by the Company through the vesting
date next following the date of termination; and
(vi)    Notwithstanding anything to the contrary in the award agreements related
to the RSUs and the Option, the unvested RSUs and unvested portion of Option, as
of the date of such termination of Executive’s employment (and immediately
following any accelerated vesting described in Section 4(d)(iv) and (v))
(collectively, the “Unvested Initial Equity Awards”) shall remain outstanding
and not expire until the 181st day following the date of such termination of
Executive’s employment and if and only if such termination occurs within the
180-day period immediately prior to the consummation of a Change in Control,
then (A) the RSUs that have not otherwise theretofor become vested shall
automatically become vested as of the date of the Change in Control (subject to
the consummation of such Change in Control) and (B) any portion of the Option
that has not otherwise theretofor become vested and exercisable shall
automatically become vested and exercisable as of the date of the Change in
Control (subject to the consummation of such Change in Control);

6







--------------------------------------------------------------------------------




provided, however, that the continuation of such salary and benefits and any
right to acceleration of vesting and exercisability of the RSUs and Option shall
cease on the occurrence of any circumstance or event that would constitute Cause
under Section 8 (including any material breach of the covenants contained in
Section 5 or Section 6 below); provided, further, that Executive’s eligibility
to participate in the Welfare Plans shall cease at such time as Executive is
offered comparable coverage with a subsequent employer. For the avoidance of
doubt, Unvested Initial Equity Awards shall not, at any time after termination
of employment, be eligible for vesting based on the passage of time (as
described in Sections 3(d)(i) and (ii)).
(e)    Subject to Section 25(f), Executive’s employment with the Company may be
terminated by Executive for Good Reason on thirty (30) days advance written
notice to the Company, which notice shall detail the specific basis for such
termination. The Company shall be given the opportunity to cure the basis for
such termination within such thirty (30) day period. If Executive terminates his
employment under this Section 4(e), Executive shall be entitled to receive the
same benefits as if his employment had been terminated by the Company without
Cause under Section 4(d) (subject to the provisos and conditions set forth
therein).
(f)    Executive’s employment with the Company may be terminated due to the
Company’s non-renewal of the Agreement pursuant to Section 1. In the event the
Company terminates Executive’s employment as a result of non-renewal of the
Agreement, Executive shall be entitled to the benefits that he would have been
entitled to receive if Executive’s employment had been terminated by the Company
without Cause pursuant to Section 4(d) (subject to the provisos and conditions
set forth therein).
(g)    Executive acknowledges that any payments and benefits under this Section
4 resulting from a termination of Executive’s employment with the Company are in
lieu of any and all claims that Executive may have against the Company and its
Affiliates (other than (i) benefits under the Company’s employee benefit plans
that by their terms survive termination of employment, (ii) benefits under
COBRA, (iii) rights with respect to unreimbursed business expenses, if any,
pursuant to Section 3(e) or 3(g), (iv) rights to indemnification under certain
indemnification arrangements for officers of the Company, and (v) rights with
respect to indemnification and insurance pursuant to Section 24), and represent
liquidated damages (and not a penalty). The Company shall require that Executive
execute and not revoke a release of claims in the Company’s customary form in
accordance with Section 25(c) as a condition to Executive’s receipt of such
payments. The Company acknowledges that no such payment shall be reduced by any
amount Executive may earn or receive from employment or other source after a
Separation and that Executive shall have no obligation to seek other employment
or otherwise to mitigate the Company’s payment obligations.
5.    Confidential Information.
(a)    Obligation to Maintain Confidentiality. Executive acknowledges that the
information and data obtained by him during the course of his employment with
the Company and/or its Subsidiaries and Affiliates and his performance under
this Agreement concerning the business and affairs of the Company and its
Subsidiaries and Affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s and its

7







--------------------------------------------------------------------------------




Subsidiaries’ or Affiliates’ business or industry of which Executive becomes
aware during his employment with the Company and/or its Subsidiaries and
Affiliates prior to the date hereof and during the Employment Period
(collectively, “Confidential Information”), are the property of the Company or
such Subsidiaries and Affiliates. Therefore, Executive agrees that he will not
disclose to any unauthorized Person or use for his own account any Confidential
Information without the Board’s prior written consent. Executive agrees to
deliver to the Company at a Separation, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of the Company and its
Subsidiaries and Affiliates (including, without limitation, all acquisition
prospects, lists and contact information) which he may then possess or have
under his control. Notwithstanding the foregoing, the restrictions contained
herein shall not apply to any information which Executive can demonstrate by
written record (i) was already available to the public, otherwise than by breach
of this Agreement, or (ii) was the subject of a court order for Executive to
disclose, provided that Executive shall give the Company prompt notice of any
and all such requests for disclosure so that it may take all necessary or
desired action to avoid or limit disclosure.
(b)    Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while employed by the Company or any of its Subsidiaries or
Affiliates (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to the Company or such
Subsidiary or Affiliate and Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or to such Subsidiary or Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Subsidiary or Affiliate
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to the
Company or such Subsidiary or Affiliate all right, title, and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall promptly disclose such Work Product and copyrightable work to
the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s or
such Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).
(c)    Third Party Information. Executive understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its

8







--------------------------------------------------------------------------------




Subsidiaries or Affiliates who need to know such information in connection with
their work for the Company or its Subsidiaries or Affiliates) or use, except in
connection with his work for the Company or its Subsidiaries or Affiliates,
Third Party Information unless expressly authorized by a member of the Board in
writing or required by applicable law or by judicial, legislative or regulatory
process.
(d)    Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its Subsidiaries or Affiliates any unpublished
documents or any property belonging to any former employer or any other Person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or Person. Executive will use in the performance
of his duties only information which is (i) generally known and used by Persons
with training and experience comparable to Executive’s and that is (x) common
knowledge in the industry or (y) otherwise legally in the public domain, (ii)
otherwise provided or developed by the Company or any of its Subsidiaries or
Affiliates or (iii) in the case of materials, property or information belonging
to any former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.
6.    Non-Compete, Non-Solicitation. Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company’s
and its Subsidiaries’ and Affiliates’ trade secrets and with other confidential
information concerning the Company and such Subsidiaries and Affiliates and that
his services will be of special, unique and extraordinary value to the Company
and such Subsidiaries and Affiliates. Therefore, Executive agrees that:
(a)    Noncompetition. During the Employment Period and for a period of one year
thereafter (the “Noncompete Period”), he shall not, anywhere in the world,
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in (A) any business relating to the
provision of mobile connectivity and interoperability solutions, including
roaming data clearinghouse and financial settlement services, SMS and MMS
messaging, wireless network and data transport services, revenue assurance
services, real-time intelligence tools and mobile engagement solutions, to
wireless carriers or enterprises, (B) any other type of business in which the
Company or one of its Affiliates is also engaged, or plans to be engaged, so
long as Executive is involved in such business or planned business on behalf of
the Company or one of its Affiliates, or (C) any business in which the Company
or any of its Subsidiaries or Affiliates has entertained discussions or has
requested and received information relating to the acquisition of such business
by the Company or its Subsidiaries or Affiliates during the six-month period
immediately prior to a Separation; provided, however, that Executive may own up
to 2% of any class of an issuer’s publicly traded securities.
(b)    Nonsolicitation. During the Noncompete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or its Subsidiaries or Affiliates to leave the
employ of the Company or such Subsidiary or Affiliate,

9







--------------------------------------------------------------------------------




or in any way interfere with the relationship between the Company and any of its
Subsidiaries or Affiliates and any employee thereof, (ii) hire any person who
was an employee of the Company or any of its Subsidiaries or Affiliates within
one year prior to the time such employee was hired by Executive, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or any of its Subsidiaries or Affiliates to cease doing business
with the Company or such Subsidiary or Affiliate or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company and any Subsidiary or Affiliate or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of the Company or any of its Subsidiaries or Affiliates and with
which the Company and any of its Subsidiaries and Affiliates has, in the
two-year period immediately preceding a Separation, entertained discussions or
has requested and received information relating to the acquisition of such
business by the Company or any of its Subsidiaries or Affiliates.
(c)    Non-disparagement. During the Employment Period and thereafter, (i)
Executive agrees that he shall not make, or cause or assist any other person to
make, any statement or other communication to any third party which impugns or
attacks, or is otherwise critical of, in any material respect, the reputation,
business or character of the Company, any of its Affiliates or any of their
respective directors, officers or employees (collectively, “Company Persons”)
and (ii) the Company agrees that it shall instruct its officers and directors
not to make, or cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, in any material respect, the reputation, business or character of
Executive; provided that neither party shall be required to make any untruthful
statement or to violate any law; and provided, further, that either party may
make any truthful statement or communication to any third party which clarifies
or corrects any statement or other communication by or on behalf of the other
party, or, in the case of the Company, any Company Person, which impugns or
attacks, or is otherwise critical of, in any material respect, the reputation,
business or character of either party or any Company Person.
(d)    Extension of Noncompete Period. The Noncompete Period shall be extended
by the length of any period during which Executive is in breach of the terms of
this Section 6.
(e)    Enforcement. If, at the time of enforcement of Section 5 or this Section
6, a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, its Subsidiaries or Affiliates or their successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

10







--------------------------------------------------------------------------------




(f)    Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of (i) employment with the Company and (ii)
additional good and valuable consideration as set forth in this Agreement. In
addition, Executive agrees and acknowledges that the restrictions contained in
Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (A) that the business of
the Company and its Subsidiaries and Affiliates will be international in scope
and without geographical limitation, (B) notwithstanding the state of
incorporation or principal office of the Company or any of its Subsidiaries or
Affiliates, or any of their respective executives or employees (including
Executive), it is expected that the Company will have business activities and
have valuable business relationships within its industry throughout the world,
and (C) as part of his responsibilities, Executive will be traveling in
furtherance of the Company’s business and its relationships. Executive agrees
and acknowledges that the potential harm to the Company and its Subsidiaries and
Affiliates of the nonenforcement of Section 5 and this Section 6 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.
7.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive do not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (b) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by Syniverse, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and represents that he has had the opportunity to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
8.    Definitions.
“Affiliate” means, (a) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (b) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor; provided that, with respect to the Company, “Affiliate” shall not
include any Person who would not be an Affiliate of the Company but for such
Person’s relationship to an Investor.

11







--------------------------------------------------------------------------------




“Cause” shall mean (a) the commission of a felony or a crime involving moral
turpitude or the commission of fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (b) grossly negligent or
willful conduct, including any act or omission involving dishonesty, tending to
bring the Company or any of its Subsidiaries into substantial public disgrace or
disrepute, (c) substantial and repeated failure (other than any such failure
resulting from Executive’s illness, disability or incapacity) to perform the
material duties of the office held by Executive as reasonably directed by the
Board, provided that a failure to attain financial, strategic or other
objectives is not, in and of itself, a failure to perform material duties, (d)
gross negligence or willful misconduct in connection with Executive’s employment
with the Company that causes material harm to the Company or any of its
Subsidiaries, provided that conduct is not “willful” if taken in good faith and
with a reasonable belief that such conduct was in the best interests of the
Company, or (e) any material breach of Sections 5, 6 or 7 or the first, second
(with respect to compliance with the Company’s and its Affiliates’ policies and
procedures) and fourth sentences of Section 2(b).
“Change in Control” means any transaction or series of transactions pursuant to
which any Person or group of related Persons other than the Investors in the
aggregate acquire(s) (i) beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of equity securities of
Syniverse possessing the voting power (other than voting rights accruing only in
the event of a default, breach or event of noncompliance that has not yet
occurred) to elect a majority of the Board (whether by merger, consolidation,
reorganization, combination, sale or transfer of Syniverse’s equity,
securityholder or voting agreement, proxy, power of attorney or otherwise) or
(ii) all or substantially all of Syniverse’s and its Subsidiaries’ assets
determined on a consolidated basis; provided that a Public Offering shall not
constitute a Change in Control; provided, further, that any transaction or
series of transactions shall only constitute a Change in Control if such
transaction or series of transactions constitutes a “change in control event”
within the meaning of Section 409A of the Code (as defined below).
“Good Reason” means, subject to Section 25(f), without Executive’s prior written
consent, (a) Executive is assigned duties which, in the aggregate, represent a
material reduction of his responsibilities as described by Section 2(a) or
Executive’s title as President and Chief Executive Officer is materially
adversely changed; (b) the Company reduces the Base Salary or Target Bonus as in
effect on the date hereof or as the same may be increased from time to time; (c)
any material reduction of the non-cash and non-equity benefits provided to
Executive pursuant to Section 3, other than in connection with a reduction in
benefits generally applicable to senior executives of the Company; or (d) in
connection with any Change in Control prior to the initial Public Offering of
Syniverse or any of its Subsidiaries, the acquiring Persons (or an Affiliate
thereof) do not assume this Agreement (or substitute an agreement with terms and
conditions substantially identical to (or more favorable than) the terms and
conditions of this Agreement).
“Investors” means Carlyle Partners V, L.P., a Delaware limited partnership,
Carlyle Partners V-A, L.P., a Delaware limited partnership, CP V Coinvestment A,
L.P., a Delaware

12







--------------------------------------------------------------------------------




limited partnership, CP V Coinvestment B, L.P., a Delaware limited partnership,
and Syniverse Coinvestment L.P., a Delaware limited partnership, and their
respective Affiliates.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of 1933, as amended, of equity securities of Syniverse
or any of its Subsidiaries (or a corporate successor thereto).
“Separation” means the occurrence of any termination event as outlined in
Sections 4(a), (b), (c), (d), (e) or (f).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.
9.    Survival. Sections 4 through 25, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
10.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
To the address specified in the personnel files of the Company
Notices to the Company:

13







--------------------------------------------------------------------------------




Syniverse Corporation
c/o The Carlyle Group
520 Madison Avenue
New York, NY 10022
Attention: James A. Attwood, Jr.
and
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attention: Ted Sonnenschein
     Bradd L. Williamson
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
11.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
12.    Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
13.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
14.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
15.    Successors and Assigns; No Third Party Beneficiaries. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
Syniverse and their respective heirs, successors and assigns, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of Syniverse. This Agreement shall
not confer any rights or remedies upon any person other than Executive, the
Company, the Company’s Affiliates and their respective heirs, successors and
permitted assigns.

14







--------------------------------------------------------------------------------




16.    Choice of Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF DELAWARE OR FLORIDA OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.
17.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Syniverse (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
18.    Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Affiliates to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Affiliates or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its Affiliates
does not make such deductions or withholdings, Executive shall indemnify the
Company and its Affiliates for any amounts paid with respect to any such Taxes,
together with any interest, penalties and related expenses thereto.
19.    Consent to Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Middle
District of Florida, Tampa Division located in Tampa, Florida, for the purposes
of any suit, action or other proceeding arising out of this Agreement, any
related agreement or any transaction contemplated hereby or thereby. Each of the
parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in such court with respect to any matters to which it has submitted to
jurisdiction in this Section 19. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any related document or the
transactions contemplated hereby and thereby in the United States District Court
for the Middle District of Florida, Tampa Division located in Tampa, Florida,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

15







--------------------------------------------------------------------------------




20.    Waiver of Jury Trial. As a specifically bargained for inducement for each
of the parties hereto to enter into this Agreement (after having the opportunity
to consult with counsel, if desired), each party hereto expressly waives the
right to trial by jury in any lawsuit or proceeding relating to or arising in
any way from this Agreement or the matters contemplated hereby.
21.    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to any lines of business that the Company or its Affiliates derive more than
$50,000 annually of their revenue from or with respect to which the Company and
its Affiliates have made a significant investment (“Corporate Opportunities”).
Unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf or on behalf
of another person or entity in or with respect to whom Executive has any
economic interest.
22.    Executive’s Cooperation. During the Employment Period and for a period of
two years thereafter, Executive shall cooperate with the Company and its
Affiliates in any internal investigation, any administrative, regulatory or
judicial investigation or proceeding or any dispute with a third party as
reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this Section, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals)
upon submission of receipts.
23.    Interpretation. Unless the context otherwise requires, references in this
Agreement to Sections are to Sections of this Agreement.
24.    Indemnification and Insurance. The Company shall indemnify Executive to
the fullest extent permitted by their respective Certificates of Incorporation
and By-Laws and the General Corporation Law of the State of Delaware. Executive
shall be entitled to indemnification and advancement of expenses on terms no
less favorable than those provided to any other officer or director of the
Company. The Company shall maintain officers’ and directors’ liability insurance
coverage for Executive while he is employed by the Company and, at all times
thereafter for the duration of any period of limitations during which any action
may be brought against Executive, in such amounts and to the same extent as the
Company covers any other officer or director of the Company.
25.    Provisions Relating to Section 409A of the Code.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Internal Revenue Code of

16







--------------------------------------------------------------------------------




1986, as amended (the “Code”), and applicable Internal Revenue Service guidance
and Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code) (“Section 409A”). Nevertheless, the tax
treatment of the amounts or benefits provided under the Agreement is not
warranted or guaranteed. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive as a result of the application of
Section 409A.
(b)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, to the extent required by Section 409A, the severance payments
under Section 4(d)(i) and 4(d)(ii), whether payable by reason of Sections 4(b),
(d), (e) or (f), and any other amount or benefit that would otherwise be payable
or distributable hereunder by reason of Executive’s termination of employment
(collectively, the “Termination Benefits”), will not be payable or distributable
to Executive unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A (without giving effect to any elective provisions that may be
available under such definition) (a “Separation from Service”). This provision
does not prohibit the vesting of any amount upon Executive’s termination of
employment or the determination of the amounts owed to him due to such
termination. If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Separation from Service, or
such later date as may be required by Section 4(g) herein.
(c)    Timing of Waiver and Release of Claims. Whenever in this Agreement the
provision of payment or benefit is conditioned on Executive’s execution and
non-revocation of a waiver and release of claims, such waiver and release must
be executed, and all revocation periods must have expired, within 60 days after
the date of termination of Executive’s employment, but the Company may elect to
commence payment at any time during such 60-day period. Notwithstanding the
foregoing, in any case where the date of termination of employment and the 60th
day following the date of termination of employment fall in two separate taxable
years, any payments required to be made to Executive that are conditioned on the
waiver and release of claims and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year.
(d)    Timing of Reimbursements and In-kind Benefits. If Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement,
including but not limited to Sections 3(e), 3(g) and 22, and such payments or
reimbursements are includible in Executive’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of such expenses shall be subject to liquidation or exchange for another
benefit.
(e)    Treatment of Installment Payments. Each installment payment of severance
benefits shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A.

17







--------------------------------------------------------------------------------




(f)    Notice and Cure. Notwithstanding anything to the contrary herein, any
termination of Executive’s employment by Executive shall not constitute a
termination for Good Reason unless (i) Executive has provided written notice to
the Company of the existence of the condition constituting “Good Reason” within
ninety (90) days of the initial existence of such condition, (ii) the Company
has failed to remedy such condition within thirty (30) days of receiving written
notice thereof, and (iii) such termination occurs within two years of the
initial existence of such condition.
(g)    Specified Employee Delay. Notwithstanding anything in this Agreement to
the contrary, if and to the extent that any payment or benefit under this
Agreement, or under any other agreement, plan, award or arrangement of the
Company or its Affiliates, constitutes nonqualified deferred compensation for
purposes of Section 409A and is payable to Executive by reason of Executive’s
Separation from Service, then, in the event that Executive is deemed to be a
“specified employee” within the meaning of Section 409A as determined by the
Company, such payment or benefit shall not be made or provided until after the
earlier of (i) the date that is the six (6) month anniversary of the date of
Executive’s Separation from Service and (ii) the date of Executive’s death (the
“Delayed Payment Date”). Any such payments and benefits to which Executive would
otherwise be entitled during the period following Executive’s Separation from
Service and ending on the Delayed Payment Date shall be paid or provided within
fifteen (15) days following the Delayed Payment Date (unless another Section
409A compliant payment date is set forth in this Agreement or the applicable
arrangement). This Section 25(g) will apply only if and to the extent required
to avoid the accelerated taxation and additional taxes, interest or penalties
imposed under Section 409A.
* * * * *


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




Syniverse Corporation




By:        
    
Its:    


Executive




By:        
Stephen C. Gray

18





